DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 4/22/2022, which are in response to USPTO Office Action mailed 2/28/2022. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Allowable Subject Matter
Claims 16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12, 17-18 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI (US PGPUB No. 2019/0188314; Pub. Date: Jun. 20, 2019) in view of Chen et al. (US PGPUB No. 2004/0143562; Pub. Date: Jul. 22, 2004) and Jogalekar et al. (US PGPUB No. 2009/0059785; Pub. Date: Mar. 5, 2009).
Regarding independent claim 9,
	MIRIZZI discloses a method implemented in a server system, said method comprising: maintaining a plurality of physical connections, with each physical connection being established as a corresponding pool connection of a shared connection pool, See Paragraph [0039], (Storage layer 310 of FIG. 3 may be embodied as a unified data store, common filesystem or shared storage where application output data may be addressed and temporarily stored before being delivered to the database system.) The examiner notes that the system of FIG. 5 having storage layer 510 functions identically to that of FIG. 3 as described in Paragraph [0068], thereby providing a shared connection pool to all of a plurality of parallel execution entities for accessing (e.g. providing application data to the databases requires access to the database instances) the plurality of database instances of the distributed database.
	wherein each physical connection is established for communication at any time instance with only a single database instance of a plurality of database instances together implementing a distributed database; See Paragraph [0021], (Applications may interact with one of the plurality of single-threaded database nodes that comprise a database cluster, i.e. communicating with a single database instance of a plurality of database instances implementing a distributed database.)
receiving a first request from a first execution entity for a first end-to-end connection to a first database instance; See Paragraph [0020], (FIG. 1 illustrates a system 100 having multiple applications 102-108 configured to access a database cluster having a quantity K of nodes 112-118, i.e. executing an application instance.) See Paragraph [0054]. (FIG. 4 illustrates a parallel multi-database architecture that allows for streamlining write accesses for smoothly accommodating more applications, i.e. employing a plurality of parallel execution entities for processing respective sets of requests.) Note [0055] wherein applications may output data to at least one of multiple separate databases, i.e. respective sets of requests (e.g. from each application).
	MIRIZZI does not disclose allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections, 
wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection; 
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance;
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries,
	Chen discloses allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections, See Paragraph [0084], (Disclosing a method for database management wherein the method includes using threads as part of the database system interface to customers, processing database queries and other queries. The method includes receiving a session from a Session queue where a thread will verify the connection status of a session (e.g. whether it is closed, in an error state, idle, or indicating a new query), i.e. the connection status indicates an allocation of a connection.)
wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection; See Paragraph [0084], (The thread verifies a connection status of a session including a status indicating a new query, i.e. the first execution entity sends database queries directed to said distributed database on said first end-to-end connection.)
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance; See Paragraph [0084], (A Session FIFO Queue manages a plurality of connections by appending session information into said queue for handling wherein logic 336 may verify the existence of connection sessions in the Session Queue, i.e. multiple sessions may be present, each session representing connections (e.g. a second request from a second execution entity for a second end-to-end connection.) Note [0043] wherein the system may load external databases that may be used to service user queries.
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries, See Paragraph [0084], (Logic 338 is used to process user queries and return results to a requesting client where the current session is fed into the Session FIFO queue. If no further sessions are available in the Session Queue then the method moves on to a next incoming connection, i.e. if there is no connection in the Session Queue then the thread processing said session has been released.

MIRIZZI and Chen are analogous art because they are in the same field of endeavor, distributed query systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI to include the method of managing query sessions using parallel resources as disclosed by Chen. Doing so would allow the system to optimize the use of system resources by servicing queries in a first-in, first-out methodology that ensures oldest sessions/requests are processed first as well as error processing. 
	MIRIZZI-Chen does not disclose maintaining a plurality of wait queues for said plurality of database instances, wherein each wait queue of said plurality of wait queues is used for queueing execution entities waiting for a corresponding database instance of said plurality of database instances;
queueing said second execution entity in a second wait queue of said plurality of wait queues if none of said plurality of physical connections is available for processing said second request; 
upon said first execution entity releasing said first end-to-end connection, checking whether there are execution entities waiting in a first wait queue of said plurality of wait queues associated with said first database instance;
if there are execution entities waiting in said first wait queue, allocating an additional end- to-end connection based on said first physical connection to one of said execution entities waiting in said first wait queue; 
and if there are no execution entities waiting in said first wait queue, terminating said first physical connection to said first database instance 
and then allocating said second end-to-end connection based on said first physical connection to said second database instance.  
	Jogalekar discloses maintaining a plurality of wait queues for said plurality of database instances, wherein each wait queue of said plurality of wait queues is used for queueing execution entities waiting for a corresponding database instance of said plurality of database instances; See Paragraph [0031], (Disclosing a method for managing resource allocation to a plurality of connections via a network controller. The method includes a step of placing connections on a wait list. The system may implement multiple waitlists in order to manage the plurality of connections, i.e. maintaining a plurality of wait queues for said plurality of database instances.) Note FIG. 1 and Paragraph [0022] illustrating a system comprising a plurality of clients 102 having access points 104, 108, 110 configured to forward requests or information to network controller 106. Network controller 106 may then allocate requested resources to the connection or place the connection in a wait list, i.e. wherein each wait queue of said plurality of wait queues is used for queueing execution entities waiting for a corresponding database instance of said plurality of database instances (e.g. each client connection represents an application instance).
queueing said second execution entity in a second wait queue of said plurality of wait queues if none of said plurality of physical connections is available for processing said second request; See Paragraph [0031], (Connections may be placed on a wait list when it is determined that there are insufficient resources to support the connection. The connection remains on the wait list until sufficient resources are freed.) The examiner notes that the system may comprise a plurality of wait queues and therefore any of the multiple connections may be placed in any of the multiple wait lists, i.e. queueing said second execution entity in a second wait queue of said plurality of wait queues if none of said plurality of physical connections is available for processing said second request (e.g. the lack of resources to support a connection represents a situation where the connection is not properly available).
upon said first execution entity releasing said first end-to-end connection, checking whether there are execution entities waiting in a first wait queue of said plurality of wait queues associated with said first database instance; See Paragraph [0035], (Trigger events may trigger a reduction or increase in the amount of resources allocated to a connection. Trigger events may include the end of another connection. The network device may remove the connection from a wait list upon determining that a triggering event results in sufficient resources becoming available for a wait-listed connection, i.e. upon said first execution entity releasing said first end-to-end connection, checking whether there are execution entities waiting in a first wait queue of said plurality of wait queues associated with said first database instance.)
if there are execution entities waiting in said first wait queue, allocating an additional end- to-end connection based on said first physical connection to one of said execution entities waiting in said first wait queue; See Paragraph [0025], (Data exchange may be performed between a client device and another system endpoint once the system has allocated resources to a connection.) See Paragraph [0026], (Different connections or data exchanges may request different levels of resources in order to operate properly.) See Paragraph [0049], (Trigger events may trigger a reduction or increase in the amount of resources allocated to a connection. Trigger events may include receiving a new connection. The network device may modify the amount of resources allocated to a connection including placing a connection on a wait list in order to release resources that may be allocated to a new connection, i.e. if there are execution entities waiting in said first wait queue, allocating an additional end- to-end connection based on said first physical connection to one of said execution entities waiting in said first wait queue (e.g. the new connection has resources allocated to it after a previous connection is wait-listed).)
and if there are no execution entities waiting in said first wait queue, terminating said first physical connection to said first database instance, See Paragraph [0033], (Trigger events may trigger a reduction or increase in the amount of resources allocated to a connection. Trigger events may include the end of another connection.) See Paragraph [0050], (The network device may continue to provide resources to a connection until a client and/or other endpoint ends the connection if no triggering events are detected, i.e. no execution entities waiting in said first wait queue, terminating said first physical connection to said first database instance.)
and then allocating said second end-to-end connection based on said first physical connection to said second database instance. See Paragraph [0033] & [0035], (A triggering events include both the receipt of a new connection and an end of a previous connection.) See FIG. 4, (FIG. 4 illustrates the method of managing resource allocation for connections in response to detection of triggering events at step 410. At step 422, a level of resources for a connection may be increased in response to a detected trigger event (e.g. the end of a previous connection), i.e. allocating said second end-to-end connection based on said first physical connection to said second database instance (e.g. the allocation of a new connection is based on the end of a previous connection).)
MIRIZZI, Chen and Jogalekar are analogous art because they are in the same field of endeavor, network management and operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen to include the plurality of wait lists for managing a plurality of connections across a network as disclosed by Jogalekar. Doing so would allow the system to dynamically allocate resources to both incoming and existing connections such that each incoming request may be provided with sufficient resources according to the variety of trigger events that cause the system to quickly re-distribute said resources to the appropriate connections.

Regarding dependent claim 10,
As discussed above with claim 10, MIRIZZI-Chen-Jogalekar discloses all of the limitations.
MIRIZZI further discloses the step wherein said plurality of database instances comprise a plurality of shards together constituting said distributed database, See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).) Note FIG. 5 wherein the database cluster comprises a plurality of database nodes that may be accessed in parallel, i.e. parallel execution entities.
wherein each of said parallel execution entities is a corresponding thread of a plurality of threads employed by an application instance for processing requests including said first request and said second request, See Paragraph [0021], (Individual applications are responsible for writing data directly to the database cluster of single-threaded databases, i.e. each of said parallel execution entities is a corresponding thread of a plurality of threads (e.g. the thread of each individual single-threaded database of the database cluster) employed by an application instance for processing requests including said first request and said second request.)
wherein said first database instance comprises a first shard of said plurality of shards, See FIG. 5, (Database cluster 534 comprises a plurality of nodes Node1-NodeK 536-542, i.e. a plurality of shards implementing a distributed database.) See Paragraph [0028], (Applications may have access to multiple separate single-threaded databases, i.e. a shard of a plurality of shards having a thread of a plurality of threads.)
and wherein said first execution entity and said second execution entity respectively comprises a first thread and a second thread of said plurality of threads. See Paragraph [0028], (Applications access the single-threaded databases via threads, i.e. a first execution entity.) See Paragraph [0021], (Individual applications are responsible for writing data directly to the database cluster of single-threaded databases, i.e. first execution entity and said second execution entity respectively comprises a first thread and a second thread of said plurality of threads.)
Regarding dependent claim 11,
As discussed above with claim 10, MIRIZZI-Chen-Jogalekar discloses all of the limitations.
MIRIZZI further discloses the step wherein each thread accesses a corresponding shard on an end-to-end connection setup with a respective database server storing the corresponding shard, See Paragraph [0028], (Applications may have access to multiple separate single-threaded databases.) Note FIG. 5 wherein database cluster 534 having individual nodes 536-542 where each single-threaded database is connected to an executor node of the computer cluster 522, i.e. an end-to-end connection established with a respective database server storing the corresponding shard.
wherein said end-to-end connection comprises a physical connection and a virtual connection, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact, i.e. physical connection, with each other but still co-operate or interact with each other, i.e. virtual connection.) Note FIG. 5 where connections are drawn between database cluster 534 and computer cluster 522 as well as each individual application 502-508 coupled to a listener 520 that is itself coupled with the computer cluster 522. One of ordinary skill in the art would be able to determine that any of these connections and/or couplings may be physical and/or virtual as described in [0125]. For example, the connection between the database cluster 534 and Computer Cluster 522 may be physical.
wherein the physical connection is a pool connection of said shared connection pool and said virtual connection extends said physical connection to different ones of a first set of threads in different durations to provide said end-to-end connections to different ones of said first set of threads in corresponding durations based on said physical connection. See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact with each other but still co-operate or interact with each other, i.e. virtual connection. For example, the connection between the applications and listener to the computer cluster 522 may be a virtual connection.) See Paragraph [0021], (Each application may generate an output that must be stored in the database cluster. Other applications that require access to the database cluster are therefore required to wait for the first application to finish writing, (e.g. the wait period is a duration attributed to the first application).) 
The examiner notes that other application operations may result in varied wait periods according to the complexity and/or resource requirements of said operations, i.e. extending a first set of threads in different durations to provide connections to different threads in corresponding durations based on the physical connection (e.g. the wait periods are based on the availability of the single-threaded databases and is therefore based on the physical connection).

Regarding dependent claim 12,
As discussed above with claim 11, MIRIZZI-Chen-Jogalekar discloses all of the limitations.
Chen further discloses the step wherein each physical connection can be used by only a single thread at any time durations, See Paragraph [0084], (A Session Queue is used to verify connection status of threads with regards to user sessions. The system is capable of removing sessions from the session queue to prevent other threads from processing them, therefore the Session Queue is maintaining a single corresponding wait queue for each shard.)
The examiner notes that the phrase "maintaining a single corresponding wait queue for each shard" describes a system having one wait queue that manages the plurality of threads of the plurality of shards. Therefore, the Session Queue of Chen, which handles a plurality of threads from a plurality of sessions that request database data from external data sources is "a single corresponding wait queue for each shard".
wherein threads waiting for each shard are placed in a suspended wait state in the corresponding wait queue; See Paragraph [0084], (The Session Queue is able to obtain thread status information including connection statuses such as whether a session has been closed by the client, is in error status, is idle over a timeout interval, etc. The Session FIFO Queue determines the order where sessions are processed wherein in a FIFO system, only the present session is being processed while the sessions remaining in the queue are idle until it is their turn to be processed.)
wherein allocating said additional end-to-end connection comprises, upon a physical connection becoming available for a shard, waking up a thread in only the wait queue for that shard such that the woken up thread can continue execution. See Paragraph [0084], (The Session Queue is configured to process previous connections stored in the Session Queue but also wait on possible incoming query connections, i.e. the waiting session queue and threads may be re-awakened when an incoming query connection arrives such that the Session Queue may continue processing query connections. As illustrated in FIG. 19, the method may verify the connection status of a session at step 346 to determine whether to close the connection (358) or process a new incoming query (349), i.e. allocating an additional end-to-end connection.)

Regarding independent claim 17,
	MIRIZZI discloses a non-transitory machine readable medium storing one or more sequences of instructions for causing a server system to provide a shared connection pool, See Paragraph [0039], (Storage layer 310 of FIG. 3 may be embodied as a unified data store, common file system or shared storage where application output data may be addressed and temporarily stored before being delivered to the database system.) The examiner notes that the system of FIG. 5 having storage layer 510 functions identically to that of FIG. 3 as described in Paragraph [0068], thereby providing a shared connection pool to all of a plurality of parallel execution entities for accessing (e.g. providing application data to the databases requires access to the database instances) the plurality of database instances of the distributed database.
wherein execution of said one or more instructions by one or more processors contained in said server system causes performance of the actions of: maintaining a plurality of physical connections, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact, i.e. physical connection, with each other but still co-operate or interact with each other, i.e. virtual connection.) Note FIG. 5 where connections are drawn between database cluster 534 and computer cluster 522 as well as each individual application 502-508 coupled to a listener 520 that is itself coupled with the computer cluster 522. One of ordinary skill in the art would be able to determine that any of these connections and/or couplings may be physical and/or virtual as described in [0125]. For example, the connection between the database cluster 534 and Computer Cluster 522 may be physical.
with each physical connection being established as a corresponding pool connection of a shared connection pool, See Paragraph [0039], (Storage layer 310 of FIG. 3 may be embodied as a unified data store, common filesystem or shared storage where application output data may be addressed and temporarily stored before being delivered to the database system.) The examiner notes that the system of FIG. 5 having storage layer 510 functions identically to that of FIG. 3 as described in Paragraph [0068], thereby providing a shared connection pool to all of a plurality of parallel execution entities for accessing (e.g. providing application data to the databases requires access to the database instances) the plurality of database instances of the distributed database.
wherein each physical connection is established for communication at any time instance with only a single database instance of a plurality of database instances together implementing a distributed database; See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).)
receiving a first request from a first execution entity for a first end-to-end connection to a first database instance; See Paragraph [0020], (FIG. 1 illustrates a system 100 having multiple applications 102-108 configured to access a database cluster having a quantity K of nodes 112-118, i.e. executing an application instance.) Note [0055] wherein applications may output data to at least one of multiple separate databases, i.e. receiving requests from execution entities (e.g. requests to insert data).
MIRIZZI does not disclose allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections, wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection; 
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance;
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries;
Chen discloses allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections, wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection; See Paragraph [0084], (Disclosing a method for database management wherein the method includes using threads as part of the database system interface to customers, processing database queries and other queries. The method includes receiving a session from a Session queue where a thread will verify the connection status of a session (e.g. whether it is closed, in an error state, idle, or indicating a new query), i.e. the connection status indicates an allocation of a connection.)
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance; See Paragraph [0084], (The thread verifies a connection status of a session including a status indicating a new query, i.e. the first execution entity sends database queries directed to said distributed database on said first end-to-end connection.)
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries; See Paragraph [0084], (Logic 338 is used to process user queries and return results to a requesting client where the current session is fed into the Session FIFO queue. If no further sessions are available in the Session Queue then the method moves on to a next incoming connection, i.e. if there is no connection in the Session Queue then the thread processing said session has been released.
MIRIZZI and Chen are analogous art because they are in the same field of endeavor, distributed query systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI to include the method of managing query sessions using parallel resources as disclosed by Chen. Doing so would allow the system to optimize the use of system resources by servicing queries in a first-in, first-out methodology that ensures oldest sessions/requests are processed first as well as error processing. 
	MIRIZZI-Chen does not disclose maintaining a plurality of wait queues for said plurality of database instances, wherein each wait queue of said plurality of wait queues is used for queueing execution entities waiting for a corresponding database instance of said plurality of database instances;
queueing said second execution entity in a second wait queue of said plurality of wait queues if none of said plurality of physical connections is available for processing said second request; 
upon said first execution entity releasing said first end-to-end connection, checking whether there are execution entities waiting in a first wait queue of said plurality of wait queues associated with said first database instance;
if there are execution entities waiting in said first wait queue, allocating an additional end- to-end connection based on said first physical connection to one of said execution entities waiting in said first wait queue; 
and if there are no execution entities waiting in said first wait queue, terminating said first physical connection to said first database instance 
and then allocating said second end-to-end connection based on said first physical connection to said second database instance.  
	Jogalekar discloses maintaining a plurality of wait queues for said plurality of database instances, wherein each wait queue of said plurality of wait queues is used for queueing execution entities waiting for a corresponding database instance of said plurality of database instances; See Paragraph [0031], (Disclosing a method for managing resource allocation to a plurality of connections via a network controller. The method includes a step of placing connections on a wait list. The system may implement multiple waitlists in order to manage the plurality of connections, i.e. maintaining a plurality of wait queues for said plurality of database instances.) Note FIG. 1 and Paragraph [0022] illustrating a system comprising a plurality of clients 102 having access points 104, 108, 110 configured to forward requests or information to network controller 106. Network controller 106 may then allocate requested resources to the connection or place the connection in a wait list, i.e. wherein each wait queue of said plurality of wait queues is used for queueing execution entities waiting for a corresponding database instance of said plurality of database instances (e.g. each client connection represents an application instance).
queueing said second execution entity in a second wait queue of said plurality of wait queues if none of said plurality of physical connections is available for processing said second request; See Paragraph [0031], (Connections may be placed on a wait list when it is determined that there are insufficient resources to support the connection. The connection remains on the wait list until sufficient resources are freed.) The examiner notes that the system may comprise a plurality of wait queues and therefore any of the multiple connections may be placed in any of the multiple wait lists, i.e. queueing said second execution entity in a second wait queue of said plurality of wait queues if none of said plurality of physical connections is available for processing said second request (e.g. the lack of resources to support a connection represents a situation where the connection is not properly available).
upon said first execution entity releasing said first end-to-end connection, checking whether there are execution entities waiting in a first wait queue of said plurality of wait queues associated with said first database instance; See Paragraph [0035], (Trigger events may trigger a reduction or increase in the amount of resources allocated to a connection. Trigger events may include the end of another connection. The network device may remove the connection from a wait list upon determining that a triggering event results in sufficient resources becoming available for a wait-listed connection, i.e. upon said first execution entity releasing said first end-to-end connection, checking whether there are execution entities waiting in a first wait queue of said plurality of wait queues associated with said first database instance.)
if there are execution entities waiting in said first wait queue, allocating an additional end- to-end connection based on said first physical connection to one of said execution entities waiting in said first wait queue; See Paragraph [0025], (Data exchange may be performed between a client device and another system endpoint once the system has allocated resources to a connection.) See Paragraph [0026], (Different connections or data exchanges may request different levels of resources in order to operate properly.) See Paragraph [0049], (Trigger events may trigger a reduction or increase in the amount of resources allocated to a connection. Trigger events may include receiving a new connection. The network device may modify the amount of resources allocated to a connection including placing a connection on a wait list in order to release resources that may be allocated to a new connection, i.e. if there are execution entities waiting in said first wait queue, allocating an additional end- to-end connection based on said first physical connection to one of said execution entities waiting in said first wait queue (e.g. the new connection has resources allocated to it after a previous connection is wait-listed).)
and if there are no execution entities waiting in said first wait queue, terminating said first physical connection to said first database instance, See Paragraph [0033], (Trigger events may trigger a reduction or increase in the amount of resources allocated to a connection. Trigger events may include the end of another connection.) See Paragraph [0050], (The network device may continue to provide resources to a connection until a client and/or other endpoint ends the connection if no triggering events are detected, i.e. no execution entities waiting in said first wait queue, terminating said first physical connection to said first database instance.)
and then allocating said second end-to-end connection based on said first physical connection to said second database instance. See Paragraph [0033] & [0035], (A triggering events include both the receipt of a new connection and an end of a previous connection.) See FIG. 4, (FIG. 4 illustrates the method of managing resource allocation for connections in response to detection of triggering events at step 410. At step 422, a level of resources for a connection may be increased in response to a detected trigger event (e.g. the end of a previous connection), i.e. allocating said second end-to-end connection based on said first physical connection to said second database instance (e.g. the allocation of a new connection is based on the end of a previous connection).)
MIRIZZI, Chen and Jogalekar are analogous art because they are in the same field of endeavor, network management and operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen to include the plurality of wait lists for managing a plurality of connections across a network as disclosed by Jogalekar. Doing so would allow the system to dynamically allocate resources to both incoming and existing connections such that each incoming request may be provided with sufficient resources according to the variety of trigger events that cause the system to quickly re-distribute said resources to the appropriate connections.

Regarding dependent claim 18,
	As discussed above with claim 17, MIRIZZI-Chen-Jogalekar discloses all of the limitations.
	MIRIZZI further discloses the step wherein said plurality of database instances comprise a plurality of shards together constituting said distributed database, See FIG. 5, (Database cluster 534 comprises a plurality of nodes Node1-NodeK 536-542, i.e. a plurality of shards implementing a distributed database.)
wherein each of said parallel execution entities is a corresponding thread of a plurality of threads employed by an application instance for processing requests including said first request and said second request, See Paragraph [0021], (Individual applications are responsible for writing data directly to the database cluster of single-threaded databases, i.e. each of said parallel execution entities is a corresponding thread of a plurality of threads (e.g. the thread of each individual single-threaded database of the database cluster) employed by an application instance for processing requests including said first request and said second request.)
wherein said first database instance comprises a first shard of said plurality of shards, See Paragraph [0028], (Applications may have access to multiple separate single-threaded databases, i.e. a shard of a plurality of shards having a thread of a plurality of threads.)
and wherein said first execution entity and said second execution entity respectively comprises a first thread and a second thread of said plurality of threads. See Paragraph [0028], (Applications access the single-threaded databases via threads, i.e. a first execution entity.) See Paragraph [0021], (Individual applications are responsible for writing data directly to the database cluster of single-threaded databases, i.e. first execution entity and said second execution entity respectively comprises a first thread and a second thread of said plurality of threads.)

Regarding independent claim 25,
	The claim is analogous to the subject matter of independent claim 9 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 26,
The claim is analogous to the subject matter of dependent claim 10 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 27,
	The claim is analogous to the subject matter of dependent claim 11 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 28,
	The claim is analogous to the subject matter of dependent claim 12 directed to a computer system and is rejected under similar rationale.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen and Jogalekaras applied to claim 12 above, and further in view of Dunn et al. (US PGPUB No. 2014/0173613; Pub. Date: Jun. 19, 2014).
Regarding dependent claim 13,
	As discussed above with claim 12, MIRIZZI-Chen-Jogalekar discloses all of the limitations.
MIRIZZI-Chen-Jogalekar does not disclose the step wherein said first request is received at a first time instance, said method further comprising: maintaining an allocation table indicating a status of each pool connection of said shared connection pool, 
wherein said status indicates whether or not a corresponding physical connection is established on the pool connection, if a physical connection is established on the pool connection, 
the shard to which the physical connection is established 
and whether the physical connection is currently available or busy, 
if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection, 
wherein threads requesting new end-to-end connections are placed in said wait queues if said allocation table indicates that all pool connections are busy.  
Dunn discloses the step wherein said first request is received at a first time instance, said method further comprising: maintaining an allocation table indicating a status of each pool connection of said shared connection pool, See Paragraph [0052], (Disclosing a method for managing thread connections from a resource pool. The method including a connection manager capable of managing resources for a connection system. The connection manager uses a thread count to track a count of a number of connections an individual thread has open.) See Paragraph [0053], (Counts may be determined on demand by traversing data structures maintained to track allocated connections and counting those related to the current thread and pool, i.e. maintaining an allocation table indicating status of each pool connection of said shared connection pool.)
wherein said status indicates whether or not a corresponding physical connection is established on the pool connection, if a physical connection is established on the pool connection, See Paragraph [0053], (Counts may be determined on demand by traversing data structures maintained to track allocated connections and counting those related to the current thread and pool. Thread connection count may be maintained on a per-thread basis within a connection manager wherein the thread connection count indicates an amount of allocated connections, i.e. status indicates whether or not a corresponding physical connection is established on the pool connection, if a physical connection is established on the pool connection (e.g. the count metric corresponds to allocated connections).)
the shard to which the physical connection is established, See Paragraph [0053], (Thread connection count may be maintained on a per-thread basis within a connection manager wherein the thread connection count indicates an amount of allocated connections (e.g. the per-thread count tracking metric necessarily identifies a particular resource related to the current thread and pool.) Note [0005] wherein connection pooling is known to refer to providing connections between a requesting entity and a target application, i.e. a shard to which a physical connection is established (e.g. a target).
and whether the physical connection is currently available or busy, See Paragraph [0057]-[0058], (The system attempts to resolve incoming connection requests using idle connections of the connection pools. The system may then determine whether a maximum size is reached in order to determine if idle connections are available, i.e. determine whether the physical connection is currently available or busy (e.g. via the maximum size metric).)
if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection, See Paragraph [0073], (The method increments a per-thread counter for a specified thread and returns the new concurrent connection to the requester, i.e. if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection (e.g. the new concurrent connection is a busy physical connection) . The connection manager then maintains the per-thread counter.)
wherein threads requesting new end-to-end connections are placed in said wait queues if said allocation table indicates that all pool connections are busy. See Paragraph [0074], (When no reserve partition is available to resolve a connection request, the requester waits for a connection to become available, i.e. wherein threads requesting new end-to-end connections are placed in said wait queues if said allocation table indicates that all pool connections are busy.) 
MIRIZZI, Chen, Jogalekar and Dunn are analogous art because they are in the same field of endeavor, network management and operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen-Jogalekar to include the method of managing thread connections via connection metrics that identify which resources are available for connection as disclosed by Dunn. Doing so would allow the system to determine which resources are idle such that they may be used by existing and/or incoming connection requests in order to prevent deadlocks where no resources are available to service requests.

Regarding dependent claim 14,
As discussed above with claim 13, MIRIZZI-Chen-Jogalekar-Dunn discloses all of the limitations.
	Dunn further discloses the step wherein at said first time instance a first entry of said allocation table indicates that said first physical connection established to said first shard is currently available, said method further comprising: changing said first entry to indicate that said first physical connection is provided as a part of end-to-end connection for said first thread, See Paragraph [0053], (Per-thread connection counts are managed by traversing data structures maintained to track allocated connections. The counter may be incremented/decremented as needed to reflect allocation/de-allocation of connections, i.e. changing a first entry to indicate that a physical connection is provided as a part of an end-to-end connection for a thread (e.g. via the per-thread count metric).)
and said status to indicate that said first physical connection is thereafter busy. See Paragraph [0053], (The connection count tracking metric indicates allocated connections, i.e. a status to indicate that said first physical connection is thereafter busy (e.g. an allocated connection is currently in use, i.e. busy).)

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen, Jogalekar and Dunn as applied to claim 14 above, and further in view of Alexeev et al. (US PGPUB No. 2017/0109215; Pub. Date: Apr. 20, 2018).
Regarding dependent claim 15,
As discussed above with claim 14, MIRIZZI-Chen-Jogalekar-Dunn discloses all of the limitations.
	MIRIZZI-Chen-Jogalekar-Dunn does not disclose the step wherein at said first time instance no physical connections are established on a subset of pool connections of said plurality of pool connections, said method further comprising: establishing a second physical connection to said first shard based on a second pool connection of said subset of pool connections;
changing an entry corresponding to said second pool connection to indicate that said second physical connection is established to said first shard as a part end-to-end connection for said first thread, 
and said status to indicate that said second physical connection is thereafter busy.
Alexeev discloses the step wherein at said first time instance no physical connections are established on a subset of pool connections of said plurality of pool connections, said method further comprising: establishing a second physical connection to said first shard based on a second pool connection of said subset of pool connections; See FIG. 8 Paragraph [0083], (Step 602 describes a step of determining if a current locking table contains locked entries. At step 606 the method determines if the resource is blocked, i.e. if there are any established connections. If there are no blocks, the method generates a locking guard for the thread and the thread continues execution over the resource, i.e. if there are no established connections, a connection is created for the same resource based on the new connection, i.e. the second pool connection.)
changing an entry corresponding to said second pool connection to indicate that said second physical connection is established to said first shard as a part end-to-end connection for said first thread, See FIG. 8 Paragraph [0083], (Step 602 describes a step of determining if a current locking table contains locked entries. At step 606 the method determines if the resource is blocked, i.e. if there are any established connections. If there are no blocks, the method generates a locking guard for the thread and the thread continues execution over the resource, i.e. if there are no established connections, a connection is created for the same resource based on the new connection, i.e. the second pool connection.) The examiner notes that locking events are recorded in the locking table as described in Paragraph [0058], i.e. changing an entry corresponding to the second pool connection for the first thread.
and said status to indicate that said second physical connection is thereafter busy. See Paragraph [0058], (An unblock thread that is no longer in a waiting state resumes execution, i.e. the thread is busy.)
MIRIZZI, Chen, Jogalekar, Dunn and Alexeev are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen-Jogalekar-Dunn to include the locking tables and associated thread management disclosed by Alexeev. Paragraph [0042] of Alexeev discloses that the instance-level locking has the advantage of locking individual objects with limited use of existing synchronization primitives of the operation system, thereby optimizing the process using minimal resources.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen and Jogalekar as applied to claim 18 above, and further in view of Blaine et al. (US PGPUB No. 2015/0347192; Pub. Date: Dec. 3, 2015).
Regarding dependent claim 19,
As discussed above with claim 18, MIRIZZI-Chen-Jogalekar discloses all of the limitations.
	MIRIZZI-Chen-Jogalekar does not disclose the step wherein each thread accesses a corresponding shard on an end-to-end connection setup with a respective database server storing the corresponding shard, See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).) Note FIG. 5 wherein the database cluster comprises a plurality of database nodes that may be accessed in parallel, i.e. parallel execution entities.
wherein said end-to-end connection comprises a physical connection and a virtual connection, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact, i.e. physical connection, with each other but still co-operate or interact with each other, i.e. virtual connection.) Note FIG. 5 where connections are drawn between database cluster 534 and computer cluster 522 as well as each individual application 502-508 coupled to a listener 520 that is itself coupled with the computer cluster 522. One of ordinary skill in the art would be able to determine that any of these connections and/or couplings may be physical and/or virtual as described in [0125]. For example, the connection between the database cluster 534 and Computer Cluster 522 may be physical.
wherein the physical connection is a pool connection of said shared connection pool and said virtual connection extends said physical connection to different ones of a first set of threads in different durations to provide said end-to-end connections to different ones of said first set of threads in corresponding durations based on said physical connection. See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact with each other but still co-operate or interact with each other, i.e. virtual connection. For example, the connection between the applications and listener to the computer cluster 522 may be a virtual connection.) See Paragraph [0021], (Each application may generate an output that must be stored in the database cluster. Other applications that require access to the database cluster are therefore required to wait for the first application to finish writing, (e.g. the wait period is a duration attributed to the first application).) 
The examiner notes that other application operations may result in varied wait periods according to the complexity and/or resource requirements of said operations, i.e. extending a first set of threads in different durations to provide connections to different threads in corresponding durations based on the physical connection (e.g. the wait periods are based on the availability of the single-threaded databases and is therefore based on the physical connection).
	MIRIZZI, Chen, Jogalekar and Blaine are analogous art because they are in the same field of endeavor, network resource management and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen- Jogalekar to include the method of processing queued processes as disclosed by Blaine. Doing so would allow the system to control threads such that if a process exceeds its allotted time slot, other threads may be put to sleep such that the long-running threads may continue unimpeded.

Regarding dependent claim 20,
As discussed above with claim 19, MIRIZZI-Chen-Jogalekar-Blaine discloses all of the limitations.
Blaine further discloses the step wherein each physical connection can be used by only a single thread at any time durations, See Paragraph [0031], (Enqueued threads may be either running threads or waiting threads. Waiting threads are stored in a waiting queue.)
wherein threads waiting for each shard are placed in a suspended wait state in the corresponding wait queue; See Paragraph [0031], (Enqueued threads may be either running threads or waiting threads. Waiting threads are stored in a waiting queue.)
wherein allocating said additional end-to-end connection comprises, upon a physical connection becoming available for a shard, waking up a thread in only the wait queue for that shard such that the woken up thread can continue execution. See Paragraph [0031], (Waiting threads within the waiting queue may be changed to a runnable state and dequeued from the waiting queue depending on the thread priority and its associated process. Waiting threads are executed when an event occurs or when a particular time interval has elapsed (e.g. the event that makes a waiting thread runnable is a connection becoming available for a shard), i.e. waking up a thread in the wait queue for a shard such that the woken up thread can continue execution.) Note [0030] wherein voluntary blocking allows the processor to block a current thread that is unable to progress such that the scheduler is able to find a new thread to execute, i.e. allocating an additional end-to-end connection.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of CHEN, Jogalekar and Blaine as applied to claim 20 above, and further in view of Dunn et al. (US PGPUB No. 2014/0173613; Pub. Date: Jun. 19, 2014).
Regarding dependent claim 21,
As discussed above with claim 20, MIRIZZI-Chen-Jogalekar-Blaine discloses all of the limitations.
MIRIZZI-Chen-Jogalekar-Blaine does not disclose the step wherein said first request is received at a first time instance, said actions further comprising: maintaining an allocation table indicating a status of each pool connection of said shared connection pool, 
wherein said status indicates whether or not a corresponding physical connection is established on the pool connection, 
if a physical connection is established on the pool connection, the shard to which the physical connection is established and whether the physical connection is currently available or busy, 
if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection, 
wherein threads requesting new end-to-end connections are placed in said wait queues if said allocation table indicates that all pool connections are busy.
Dunn discloses the step wherein said first request is received at a first time instance, said actions further comprising: maintaining an allocation table indicating a status of each pool connection of said shared connection pool, See Paragraph [0052], (Disclosing a method for managing thread connections from a resource pool. The method including a connection manager capable of managing resources for a connection system. The connection manager uses a thread count to track a count of a number of connections an individual thread has open.) See Paragraph [0053], (Counts may be determined on demand by traversing data structures maintained to track allocated connections and counting those related to the current thread and pool, i.e. maintaining an allocation table indicating status of each pool connection of said shared connection pool.)
wherein said status indicates whether or not a corresponding physical connection is established on the pool connection, See Paragraph [0053], (Counts may be determined on demand by traversing data structures maintained to track allocated connections and counting those related to the current thread and pool. Thread connection count may be maintained on a per-thread basis within a connection manager wherein the thread connection count indicates an amount of allocated connections, i.e. status indicates whether or not a corresponding physical connection is established on the pool connection, if a physical connection is established on the pool connection (e.g. the count metric corresponds to allocated connections).)
if a physical connection is established on the pool connection, the shard to which the physical connection is established and whether the physical connection is currently available or busy, See Paragraph [0057]-[0058], (The system attempts to resolve incoming connection requests using idle connections of the connection pools. The system may then determine whether a maximum size is reached in order to determine if idle connections are available, i.e. determine whether the physical connection is currently available or busy (e.g. via the maximum size metric).)
if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection, See Paragraph [0073], (The method increments a per-thread counter for a specified thread and returns the new concurrent connection to the requester, i.e. if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection (e.g. the new concurrent connection is a busy physical connection) . The connection manager then maintains the per-thread counter.)
wherein threads requesting new end-to-end connections are placed in said wait queues if said allocation table indicates that all pool connections are busy. See Paragraph [0074], (When no reserve partition is available to resolve a connection request, the requester waits for a connection to become available, i.e. wherein threads requesting new end-to-end connections are placed in said wait queues if said allocation table indicates that all pool connections are busy.)
MIRIZZI, Chen, Jogalekar, Blaine and Dunn are analogous art because they are in the same field of endeavor, network management and operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen-Jogalekar-Blaine to include the method of managing thread connections via connection metrics that identify which resources are available for connection as disclosed by Dunn. Doing so would allow the system to determine which resources are idle such that they may be used by existing and/or incoming connection requests in order to prevent deadlocks where no resources are available to service requests.

Regarding dependent claim 22,
As discussed above with claim 21, MIRIZZI-Chen-Jogalekar-Blaine-Dunn discloses all of the limitations.
Dunn further discloses the step wherein at said first time instance a first entry of said allocation table indicates that said first physical connection established to said first shard is currently available, said actions further comprising: changing said first entry to indicate that said first physical connection is provided as a part of end-to-end connection for said first thread, See Paragraph [0053], (Per-thread connection counts are managed by traversing data structures maintained to track allocated connections. The counter may be incremented/decremented as needed to reflect allocation/de-allocation of connections, i.e. changing a first entry to indicate that a physical connection is provided as a part of an end-to-end connection for a thread (e.g. via the per-thread count metric).) Note [0080] wherein the thread count metric is updated each time a connection is released and returned to the resource pool, i.e. an entry of the allocation table indicates that a connection is currently available.
and said status to indicate that said first physical connection is thereafter busy. See Paragraph [0053], (The connection count tracking metric indicates allocated connections, i.e. a status to indicate that said first physical connection is thereafter busy (e.g. an allocated connection is currently in use, i.e. busy).)
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-14, 17-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s cancellation of claims 1-8 is acknowledged by the examiner, the corresponding rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159       
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159